PER CURIAM.
Appellant/Petitioner Alberto Soler, appeals an order denying postconviction relief and filed a petition for writ of habeas corpus alleging ineffective assistance of appellate counsel. We affirm.
The claims raised in Soler’s motion for postconviction relief either could have and should have been raised on direct appeal, or are legally insufficient to establish ineffective assistance of trial counsel. Swafford v. Dugger, 569 So.2d 1264 (Fla.1990); Lambrix v. State, 559 So.2d 1137, 1138 (Fla.1990); Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984); Pope v. State, 569 So.2d 1241, 1245 (Fla.1990).
Turning our focus to Soler’s claims raised in the petition for writ of habeas corpus, we conclude they are either procedurally barred or are legally insufficient to establish ineffective assistance of appellate counsel. King v. Dugger, 555 So.2d 355 (Fla.1990); Suarez v. Dugger, 527 So.2d 190, 193 (Fla.1988).
Accordingly, the order denying postconviction relief is affirmed and the petition for writ of habeas corpus is denied.
Affirmed.